

116 S339 IS: Nashua River Wild and Scenic River Act 
U.S. Senate
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 339IN THE SENATE OF THE UNITED STATESFebruary 5, 2019Mr. Markey (for himself, Ms. Warren, Ms. Hassan, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to designate segments of the Nashua, Squannacook, and
			 Nissitissit Rivers as components of the Wild and Scenic Rivers System, and
			 for other purposes. 
	
 1.Short titleThis Act may be cited as the Nashua River Wild and Scenic River Act . 2.Nashua wild and scenic rivers, Massachusetts and New Hampshire (a)Designation of wild and scenic river segmentsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
				
					(214)Nashua, Squannacook, and Nissitissit wild and scenic rivers, Massachusetts and New Hampshire
 (A)In generalThe following segments in the States of Massachusetts and New Hampshire, to be administered by the Secretary of the Interior as a scenic river:
 (i)The approximately 27-mile segment of the mainstem of the Nashua River from the confluence of the North and South Nashua Rivers in Lancaster, Massachusetts, and extending north to the border between the States of Massachusetts and New Hampshire, except as provided in subparagraph (B).
 (ii)The approximately 16.3-mile segment of the Squannacook River from its headwaters in Ash Swamp, Townsend, Massachusetts, extending downstream to the confluence of the river with the Nashua River in Shirley and Ayer, Massachusetts, except as provided in subparagraph (B).
 (iii)The approximately 9.5-mile segment of the Nissitissit River from its headwaters in Brookline, New Hampshire, to the confluence of the river with the Nashua River in Pepperell, Massachusetts.
 (B)Excluded areasThe designation of the river segments by subparagraph (A) shall not include— (i)with respect to the Ice House hydroelectric project (Federal Energy Regulatory Commission Project P–12769), the area from 700 feet upstream from the crest of the dam to 500 feet downstream from the crest of the dam;
 (ii)with respect to the Pepperell hydroelectric project (Federal Energy Regulatory Commission Project P–12721), the area from 9,240 feet upstream from the crest of the dam to 1,000 feet downstream from the crest of the dam; and
 (iii)with respect to the Hollingsworth and Vose dam (a project not licensed by the Federal Energy Regulatory Commission), the area from 1,200 feet upstream from the crest of the dam to 2,665 feet downstream from the crest of the dam..
			(b)Management
 (1)DefinitionsIn this subsection: (A)Management planThe term management plan means the Nashua, Squannacook, and Nissitissit Rivers Stewardship Plan dated February 15, 2018 and developed pursuant to a study required under section 5(b)(21) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)(21)).
 (B)SecretaryThe term Secretary means the Secretary of the Interior. (C)Stewardship CouncilThe term Stewardship Council means the Nashua, Squannacook, and Nissitissit Rivers Stewardship Council.
					(2)Management plan
 (A)In generalThe river segments designated by paragraph (214) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)) shall be managed in accordance with—
 (i)the management plan; and (ii)any amendments to the management plan that—
 (I)the Secretary determine are consistent with this subsection; and
 (II)are approved by the Stewardship Council. (B)Comprehensive Management PlanThe management plan shall be considered to satisfy the requirements for a comprehensive management plan under section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).
 (3)Coordination with Stewardship CouncilThe Secretary shall coordinate the management responsibilities of the Secretary with respect to the river segments designated by paragraph (214) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)) with the Stewardship Council, as described in the management plan.
				(4)Cooperative agreements
 (A)In generalTo provide for the long-term protection, preservation, and enhancement of the segments designated by paragraph (214) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)), the Secretary may enter into cooperative agreements under sections 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e), 1282(b)(1)) with—
 (i)the States of Massachusetts and New Hampshire; (ii)the towns of—
 (I)Ayer, Bolton, Dunstable, Groton, Harvard, Lancaster, Pepperell, Shirley, and Townsend in the State of Massachusetts; and
 (II)Brookline and Hollis in the State of New Hampshire; and (iii)any appropriate local, regional, State, or multistate planning, environmental, or recreational organization.
 (B)ConsistencyEach cooperative agreement entered into under this paragraph— (i)shall be consistent with the management plan; and
 (ii)may include provisions for financial or other assistance from the Federal Government.
						(5)Effect on working dams
 (A)In generalThe designation of the segments by paragraph (214) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)) shall not—
 (i)affect or alter the terms of permitting, licensing, or operation in existence on the date of enactment of this Act of—
 (I)the Pepperell hydroelectric project (Federal Energy Regulatory Commission Project P–12721, Nashua River, Pepperell, Massachusetts);
 (II)the Ice House hydroelectric project (Federal Energy Regulatory Commission Project P–12769, Nashua River, Ayer, Massachusetts); or
 (III)the Hollingsworth and Vose Dam, which is an industrial facility that is not licensed by the Federal Energy Regulatory Commission, Squannacook River, West Groton, Massachusetts, as described in appendix A of the management plan entitled Working Dams;
 (ii)preclude the Federal Energy Regulatory Commission from licensing, relicensing, or otherwise authorizing the operation or continued operation of the Pepperell or Ice House hydroelectric project under the terms of licenses or exemptions in effect on the date of enactment of this Act; or
 (iii)limit actions taken to modernize, upgrade, or carry out other changes to a project described in clause (i), subject to a written determination by the Secretary that the changes are consistent with the purposes of the designation.
						(6)Land management
 (A)Zoning ordinancesFor the purpose of the segments designated by paragraph (214) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)), a zoning ordinance adopted by a town described in paragraph (4)(A)(ii), including provisions for conservation of floodplains, wetlands, and watercourses associated with the segments, shall be considered to satisfy the requirements of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)).
 (B)Acquisition of landThe authority of the Secretary to acquire land or an interest in land for the purposes of the segments designated by paragraph (214) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)) shall be—
 (i)limited to acquisition— (I)by donation; or
 (II)with the consent of the owner of the land; and (ii)subject to the additional criteria described in the management plan.
 (C)No condemnationNo land or interest in land within the boundary of the segments designated by paragraph (214) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)) may be acquired by condemnation.
 (7)Relation to the National Park SystemNotwithstanding section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), each segment designated by paragraph (214) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (a)) shall not be—
 (A)administered as a unit of the National Park System; or (B)subject to regulations that apply to units of the National Park System.